[Cite as Warrensville Hts. v. Parker, 2022-Ohio-4507.]

                               COURT OF APPEALS OF OHIO

                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA

CITY OF WARRENSVILLE HEIGHTS, :

                 Plaintiff-Appellee,                     :
                                                                No. 111375
                 v.                                      :

NATASHA O. PARKER,                                       :

                 Defendant-Appellant.                    :


                                JOURNAL ENTRY AND OPINION

                 JUDGMENT: AFFIRMED
                 RELEASED AND JOURNALIZED: December 15, 2022


                      Criminal Appeal from the Bedford Municipal Court
                                  Case No. 20-CRB-01381


                                            Appearances:

                 Marlene Ridenour, Warrensville              Heights   Chief
                 Prosecutor, for appellee.

                 Joseph V. Pagano, for appellant.


CORNELIUS J. O’SULLIVAN, JR., J.:

                “Good fences make good neighbors.” Frost, Robert, Mending Wall,

North of Boston (1914).

                Defendant-appellant, Natasha Parker, appeals her conviction for

disorderly conduct, rendered after a bench trial. She raises issues regarding speedy
trial and the sufficiency and manifest weight of the evidence. After a thorough

review of the facts and the law, we affirm.

Procedural and Factual History

             On September 13, 2020, appellant was cited for disorderly conduct in

violation of Warrensville Heights Codified Ordinances 509.03(A)(5), which

provides that “[n]o person shall recklessly cause inconvenience, annoyance, or

alarm to another by * * * [c]reating a condition that is physically offensive to persons

or that presents a risk of physical harm to persons or property, by any act that serves

no lawful and reasonable purpose of the offender.” On the eve of trial, appellant

filed a motion to dismiss on speedy trial grounds, which the trial court denied. The

matter proceeded to a bench trial on October 27, 2021.

             Appellant and the Nwankwos are next door neighbors living in

Warrensville Heights that undisputedly do not get along, so much so that each has

obtained a civil protection order against the other.

             Michael Nwankwo (“Nwankwo”) testified that he has had numerous

problems in the past with appellant, including her interfering with landscapers

working in his yard, both before and after the Nwankwos obtained a protection order

against appellant and her husband.        On August 19, 2020, Nwankwo hired a

landscaper, Matthew Howard, to do yardwork. In addition to being a landscaper,

Howard also serves as Warrensville Heights City Council President. Nwankwo

instructed Howard to trim bushes abutting appellant’s property. As Howard began

to trim the bushes, appellant’s friend, Odyssey Cawthorne, approached Howard and
told him to stop trimming the hedge. At some point appellant came on the scene.

Howard testified that appellant was “yelling and screaming very erratically * * * just

really rude and nasty.” Howard did not remember if appellant swore at him, but her

language was “very offensive in nature.”

             Trying to diffuse the situation, Howard offered to cut appellant’s side of

the bush “for free.” Appellant declined, telling Howard that she had a protection

order that prohibited him (Howard) from cutting her side of the bush. An argument

ensued during which appellant sprayed Howard with a garden hose. According to

Howard, his stomach, arms, front of his pants, and boots became saturated. Howard

testified that appellant’s demeanor was “angry, aggressive” and he felt threatened.

Specifically, Howard testified:

      I was in a very emotionally-charged situation from someone who was
      behaving erratically. And you could tell by the three and a half steps
      that I took backwards that I was avoiding injury, that I was avoiding
      conflict, and I was making sure that I was ensuring my own personal
      safety * * * I backed up. I got out of immediate danger.

            Nwankwo testified that he did not tell Howard that appellant had a

protective order against him before he directed Howard to trim the hedges because

he did not think it was pertinent and did not believe that Howard’s yardwork

violated the protection order. Nwankwo further testified that he had a security

camera on his property and that one of his cameras caught part of the incident. The

video was played for the court and entered into evidence.
             Warrensville Heights Police Officer John Videc (“Ptl. Videc”)

responded to the scene.1 He testified that he is very familiar with the involved

parties, having responded to their houses “countless times * * * more than 10.”

Ptl. Videc took a statement from Howard and Cawthorne. He also tried to take a

statement from appellant, but she would not answer her door or his phone calls;

instead, appellant brought a five-page statement to the police department ten days

after the incident.

             Cawthorne testified she repeatedly told Howard not to trim the bush

because it belonged to appellant. According to Cawthorne, appellant only sprayed

her own bushes with the hose, not Howard, but some water from the hose may have

“sprayed up” and hit Howard. Cawthorne also testified that once she and appellant

confronted Howard, he stopped trimming the hedge.

              After hearing all the evidence, the trial court determined, based on the

testimony and the video, Howard was lawfully cutting the bush at the time appellant

sprayed him with the hose, and the spraying created a condition that was “physically

offensive” to Howard and was to prevent him from doing a lawful act. The court

found appellant guilty of disorderly conduct and sentenced her to a $150 fine with

$100 suspended, plus court costs.




      1  Ptl. Videc testified he has been a police officer with Warrensville Heights for
13 years and prior to that he served in the Marine Corps as a military police officer for
four years.
             Appellant filed a notice of appeal and raises the following assignments

of error for our review:

      I: The trial court erred by denying Appellant’s motion to dismiss for
      speedy trial.

      II: The trial court erred when it denied appellant’s motion for acquittal
      under Crim.R. 29 because the state failed to present sufficient evidence
      to establish beyond a reasonable doubt the elements necessary to
      support the conviction.

      III: Appellant’s conviction is against the manifest weight of the
      evidence.

Law and Discussion

              In the first assignment of error, appellant argues that the trial court

erred when it denied her motion to dismiss based on his right to a speedy trial.

              Appellant    was    charged    with    disorderly     conduct,   a minor

misdemeanor. R.C. 2945.71 provides that “a person * * * against whom a charge of

minor misdemeanor is pending in a court of record, shall be brought to trial within

thirty days after the person’s arrest or the service of summons.”

              When reviewing a speedy trial question, the appellate court must

count the number of delays chargeable to each side and then determine whether the

number of days not tolled exceeded the time limits under R.C. 2945.71. Lyndhurst

v. Di Fiore, 8th Dist. Cuyahoga No. 88654, 2007-Ohio-3538, ¶ 6, citing State v.

Borrero, 8th Dist. Cuyahoga No. 82595, 2004-Ohio-4488. The question of whether

the trial court’s ruling on a speedy trial issue was correct is a mixed question of law

and fact. The appellate court gives due deference to the trial court’s findings of fact
so long as those findings are supported by competent, credible evidence. Di Fiore

at id., citing Borrero at id. Speedy trial statutes are strictly construed against the

state. Brecksville v. Cook, 75 Ohio St.3d 53, 57, 661 N.E.2d 706 (1996).

              The date of the offense in this matter was August 19, 2020, and

appellant was cited with disorderly conduct on September 13, 2020.               Trial

commenced on October 27, 2021. Appellant argues that the 30-day period should

have started to run on August 19, 2020, or in the alternative, September 13, 2020.

Appellant was not arrested, cited, or served a summons on August 19, 2020;

therefore, her speedy trial did not begin to toll as of that date. We agree with the

trial court’s determination that the 30-day time began September 13, 2020, the date

appellant was cited for disorderly conduct. In that event, appellant contends, the

time waiver for her speedy trial was not entered until October 14, 2020, at the

earliest, which was also past the 30-day period.

              On October 8, 2020, the court conducted a phone conference/hearing

with the parties; this was appellant’s initial appearance. Counsel for appellant

appeared by phone and appellant appeared in person.           The court noted that

appellant had not yet waived her speedy trial time and, therefore, the case needed

to be set for trial as soon as possible. The court suggested an October 22, 2020 trial

date. Defense counsel indicated he was not available for that date and waived time

from the hearing date forward. The hearing was held on the record.

             At the hearing on the motion to dismiss, counsel for appellant first

argued that he never waived time. After the trial court played the recording from
the October 8, 2020 hearing, counsel switched gears, and argued that time was not

waived until October 22, 2020, because that was the date the court wanted to set

trial, and it was improper for the trial court to retroactively waive the time from

October 8 until October 22, 2020. We are not persuaded by appellant’s argument.

Although the entry noting the time waiver was not filed until October 14, 2020, the

waiver was entered on the record on October 8, 2020, by counsel, via phone.

              On appeal, appellant argues that she personally never waived time

because she did not participate in the October 8, 2020 phone conference and there

is no indication she waived her right to a speedy trial. The Ohio Supreme Court has

held, however, that “for purposes of trial preparation, a defendant’s statutory right

to a speedy trial may be waived, with or without the defendant’s consent, by the

defendant’s counsel.” State v. King, 70 Ohio St.3d 158, 160, 637 N.E.2d 903 (1994),

citing State v. McBreen, 54 Ohio St.2d 315, 376 N.E.2d 593 (1978).

For the waiver to be effective, the waiver “must be express in writing or made in open

court on the record.” King at syllabus.

              The record reflects that appellant was present at the October 8, 2020

hearing and counsel appeared by phone. During the hearing, which was held on the

record, counsel for appellant waived speedy trial time.

               Therefore, we agree with the trial court that a timely waiver was

executed and there is no violation of appellant’s speedy trial rights.

              The first assignment of error is overruled.
              In the second assignment of error, appellant argues that her

conviction is not supported by sufficient evidence. In the third assignment of error,

she claims the verdict is against the manifest weight of the evidence. We combine

these assignments of error because they are interrelated.

              “A claim of insufficient evidence raises the question whether the

evidence is legally sufficient to support the verdict as a matter of

law.” State v. Parker, 8th Dist. Cuyahoga No. 110716, 2022-Ohio-1237, ¶ 7,

citing State v. Thompkins, 78 Ohio St.3d 380, 386, 678 N.E.2d 541 (1997). The

relevant inquiry in a sufficiency challenge is whether, after viewing the evidence in

a light most favorable to the prosecution, any rational trier of fact could have found

the   essential   elements    of   the   crime    existed   beyond    a   reasonable

doubt. State v. Jenks, 61 Ohio St.3d 259, 574 N.E.2d 492 (1991), paragraph two of

the syllabus. When making a sufficiency determination, an appellate court does not

review whether the state’s evidence is to be believed but whether, if believed, the

evidence admitted at trial supports the conviction. State v. Starks, 8th Dist.

Cuyahoga No. 91682, 2009-Ohio-3375, ¶ 25, citing Thompkins at id.              Under

a sufficiency challenge, witness credibility is immaterial; the appellate court must

defer to credibility determinations of the trier of fact and only review issues of

law. Parker at ¶ 7.

              A manifest weight challenge and a sufficiency of the evidence

challenge are two distinct challenges to the evidence presented. State v. Miree,

8th Dist. Cuyahoga No. 110749, 2022-Ohio-3664, ¶ 30, citing State v. Wilson, 113
Ohio St.3d 382, 2007-Ohio-2202, 865 N.E.2d 1264.                     A challenge to

the manifest weight of the evidence ‘“involves the inclination of the greater amount

of credible evidence.”’ State v. Harris, 8th Dist. Cuyahoga No. 109060, 2021-Ohio-

856, ¶ 32, quoting Thompkins at id. Weight of the evidence examines ‘“the

evidence’s effect of inducing belief.”’          Harris at id., quoting Wilson at id.,

citing Thompkins at 386-387. In reviewing a manifest-weight claim, the court must

consider all the evidence in the record, the reasonable inferences drawn from it, and

the credibility of the witnesses to determine “‘whether in resolving conflicts in the

evidence, the factfinder clearly lost its way and created such a manifest miscarriage

of justice * * *.”’ Harris at id., quoting Thompkins at 387, quoting State v. Martin,

20 Ohio App.3d 172, 485 N.E.2d 717 (1st Dist.1983). Finally, the discretionary power

to grant a new trial should be reserved for exceptional cases where ‘“the evidence

weighs heavily against the conviction.”’ Thompkins at id., quoting Martin at 175.

              “Although sufficiency and manifest weight are different legal

concepts, manifest weight may subsume sufficiency in conducting the analysis; that

is, a finding that a conviction is supported by the manifest weight of the evidence

necessarily includes a finding of sufficiency.”        (Citations omitted.) State v.

Woodson, 2d Dist. Montgomery No. 29394, 2022-Ohio-4005, ¶ 12, quoting State v.

McCrary, 10th Dist. Franklin No. 10AP-881, 2011-Ohio-3161, ¶ 11. As a result, “a

determination that a conviction is supported by the weight of the evidence will also

be dispositive of the issue of sufficiency.” (Citations omitted.) Woodson at id., citing

State v. Braxton, 10th Dist. Franklin No. 04AP-725, 2005-Ohio-2198, ¶ 15.
              Appellant claims that her conviction was not supported by sufficient

evidence and was also against the manifest weight of the evidence because Howard’s

action in cutting her bushes violated the protection order she had against the

Nwankwos, there was no evidence to support Howard’s claim that he felt he was in

danger, no evidence of fighting, and no evidence that a spraying of water was

physically offensive.

              Nwankwo testified that he did not inform Howard of the protection

order appellant had against him because he did find it germane to Howard’s

purpose, which was to cut his lawn and trim his hedges. He testified that he told

Howard “not to trim on [appellant’s] side of the property, stay over here on our side,

cut the top and trim on our side only, the same I give to each of the contractors that

come.” Howard testified that he told appellant he was not going to cut her side of

the bushes, but appellant was “rude,” “nasty,” and used “offensive” language

towards him. Howard considered appellant’s actions towards him threatening. This

testimony is corroborated by the video that was entered into evidence.

              Having reviewed the record, weighing the evidence, reviewing all

reasonable inferences, and examining witness credibility, we cannot conclude that

the trial court lost its way and created such a manifest miscarriage of justice to

warrant a new trial. The trial court heard the city’s evidence, as well as the testimony

of appellant’s witness, and viewed the video of the incident. This is not the

exceptional case that creates “such a manifest miscarriage of justice that the

conviction must be reversed, and a new trial ordered.” Thompkins, 78 Ohio St.3d at
387, 678 N.E.2d 547. As a result of this finding, appellant’s conviction is also

supported by sufficient evidence.

              Appellant’s second and third assignments of error are overruled.

              The trial court did not err in denying appellant’s motion to dismiss

because appellant waived her right to a speedy trial, her conviction was supported

by sufficient evidence, and was not against the manifest weight of the evidence.

             This court does not have the luxury of Frost’s ironic viewpoint, and

therefore, we say, “Good people make good neighbors.”

              Judgment affirmed.

      It is ordered that appellee recover from appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

Bedford Municipal Court to carry this judgment into execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.


______________________________
CORNELIUS J. O’SULLIVAN, JR., JUDGE

ANITA LASTER MAYS, P.J., CONCURS;
MICHELLE J. SHEEHAN, J., CONCURS IN JUDGMENT ONLY